                       Case 1:20-cr-00493-VSB Document 42 Filed 02/17/21 Page 1 of 1
                                                       U.S. Department of Justice
              [Type text]
                                                                             United States Attorney
                                                                             Southern District of New York
                                                                             The Silvio J. Mollo Building
                                                                             One Saint Andrew’s Plaza
                                                                             New York, New York 10007



                                                                             February 16, 2021

              BY ECF

              The Honorable Vernon S. Broderick
              United States Magistrate Judge
              Southern District of New York
              40 Foley Square
              New York, New York 10007

                       Re:      United States v. Louis Lluberes et al., 20 Cr. 493 (VSB)

              Dear Judge Broderick:

                      The Government respectfully writes, with the consent of all defense counsel in the above-
              referenced matter, to request a 45-day adjournment of the pretrial conference currently scheduled
              for February 18, 2021 at 2:00 p.m. The Government is expecting to produce a large volume of
              discovery this week, which is mostly comprised of email correspondence and electronic records.
              The Government’s review of electronic records obtained pursuant to search warrants is ongoing,
              and the Government will produce responsive records on a rolling basis. The requested
              adjournment will allow additional time for the Government to produce Rule 16 discovery, the
              defense to review such materials and consider possible pretrial motions, and the parties to engage
              in discussions about pretrial resolutions. For the same reasons, the Government requests, with
              consent of defense counsel, that time be prospectively excluded under the Speedy Trial Act, 18
              U.S.C. § 3161(h)(7)(A), until the date set by the Court,

                                                                             Respectfully submitted,

                                                                             AUDREY STRAUSS
                       2/17/2021                                             United States Attorney for the
The status conference scheduled for February 18, 2021 is hereby              Southern District of New York
adjourned to April 7, 2021 at 2:00 p.m. The adjournment is necessary
to permit counsel sufficient time to review discovery and continue to
discuss a possible pretrial disposition of this matter. The Court finds
                                                                          By: /s/_________________________
that the ends of justice served by granting a continuance outweigh the
                                                                              Nicholas W. Chiuchiolo
best interests of the public and the defendant in a speedy trial.
                                                                              Daniel G. Nessim
Accordingly, it is further ordered that the time between February 18,
                                                                              Assistant United States Attorneys
2021 and April 7, 2021 is hereby excluded under the Speedy Trial Act,
                                                                              (212) 637-1247 / 2486
18 U.S.C. 3161 (h)(7)(A), in the interest of justice.

              cc: all counsel of record (by ECF)
